Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-9-2006

Mash Entr Inc v. Prolease Atl Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1821




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Mash Entr Inc v. Prolease Atl Corp" (2006). 2006 Decisions. Paper 1613.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1613


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                  Nos: 04-1821/3422

          MASH ENTERPRISES, INC, f/k/a HUMAN RESOURCE OPTIONS,
               INC.; PROFESSIONAL LEASING CONCEPTS, INC.

                                                 v.

   PROLEASE ATLANTIC CORPORATION; PROFESSIONAL STAFF LEASING
     CORPORATION; BALAJI RAMAMOORTHY, a/k/a Bala Ram; REBECCA
      RAMAMOORTHY, a/k/a Becky Ram; ASPI IRANI; ALBERT HAWK;
                         CHARLES EHRIG

                                                 v.


               HOWARD VOGEL; MARK FRIED, Counter Defendants


                Mash Enterprises, Inc., f/k/a Human Resources Options, Inc.,
                                   Howard Vogel, and Mark Fried,

                                                      Appellants

                  Present: Sloviter, McKee & Rosenn * , Circuit Judges

                                        ORDER

      AND NOW, upon consideration of the Petition for Panel Rehearing filed in this

case, it is hereby ORDERED that page lines 3-5 on page 15 of the Opinion dated

December 29, 2005, are hereby amended to read as follows: “After the set-offs, the most

ProLease Atlantic could owe to MASH is about $325,884 plus interest at the rate


      *
       The language for this Order was drafted by Judge Rosenn, the author of the
Opinion, before he died. However, the Order was not filed until after Judge Rosenn’s
death.
specified by the contract. This represents only about 17% of what MASH claimed was

still due under the contract.”

                                       By the Court,

                                       /s/ Theodore A. McKee




DATED: February 9, 2006